 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,            Case No. 17CR2372-MMA
11              Plaintiff,
12         v.                   ORDER AND JUDGMENT OF
13   FERNANDO IBARRA-GUTIERREZ, DISMISSAL WITHOUT PREJUDICE
14
                Defendant.
15                                        [Doc. No. 51]
16
17
18        Upon due consideration, good cause appearing, the Court GRANTS the United
19 States’ Motion to Dismiss the Information against Defendant FERNANDO IBARRA-
20 GUTIERREZ without prejudice.
21
          IT IS SO ORDERED.
22
     DATE: December 2, 2019            _____________________________________
23                                     HON. MICHAEL M. ANELLO
24                                     United States District Judge
25
26
27
28
